DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-17, as recited in a Request for Continued Examination in accordance with 37 CFR 1.114, filed on March 15,, 2021, were subject to a non-final office action filed on April 22, 2021 (the “March 30, 2021 Non-Final Office Action”).  On June 30, 2021, Applicant submitted amendments to claims 1-4, 6, 7, 9, and 13-17 (the “June 30, 2021 Amendment”).  Claims 5, 8, and 10-12 were not amended in the June 30, 2021 Amendment (except for the amendments to independent claims 1 and 7 which they individually depend from respectively).  Claims 1-17, as recited in the June 30, 2021 Amendment, are currently pending, and subject to the final office action below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/012,825, filed on August 28, 2013.

Response to Remarks/Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
	Applicant’s arguments, see Applicant’s Remarks, pp. 11-19, Rejections under 35 U.S.C. § 101 Section, filed on June 30, 2021, with respect to rejections of claims 1-17 under 35 U.S.C. § 101, have been considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the claims 1-17 under 35 U.S.C. § 101 are maintained in this office action.
Applicant generally asserts that the claims do not recite an abstract idea within the Mental Processes category, because the claims cannot practically be performed in the mind. See Applicant’s Remarks, at pp. 13-15.  However, Examiner respectfully disagrees.  Despite Applicant’s arguments, the claims recite limitations directed to: “identifying a diagnostic name of the case from input information acquired from the server or the external storage device and obtaining an inferred probability of the diagnosis name in accordance with medical information including a set having a plurality of elements”; and “determining a second subset of the plurality of elements that is to be displayed wherein the second subset includes a selected number of elements and the first subsets having largest values of the first influence and the second influence” (as described in claims 1, 15, and 16); and “inferring a probability of each diagnostic name from the medical information”; “calculating a first influence of each component of the medical information using a result of inference”; “calculating an Nth influence of partial information of the medical information using the result of the inference, the partial information comprising N components (N > 1) of the medical information where N represents a number of the components, the Nth influence is calculated by taking into account a plurality of components included in the partial information”; and “generating information to be presented to a user in accordance with a comparing result between the first influence of a particular component and the Nth influence, wherein the particular component is included in the N components” (as described in claims 7 and 14).  These claims limitations were identified as being directed to an abstract idea within the Mental Processes and Mathematical Concepts categories in the March 30, 2021 Non-Final Office Action.
For example, the aforementioned claim limitations described in claims 1, 7, and 14-17 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations for ultimately deciding what information will be displayed and comparing different sets of information to each other (i.e., making evaluations or judgments as to what claims 1, 7, and 14-17 recite an abstract idea.
Alternatively, Applicant asserts that the limitations directed to “identifying a diagnostic name of the case from input information acquired from the server or the storage device” and “displaying the identified diagnostic name and the determined second subset on a display screen” provide additional elements which are indicative of a practical application. See Applicant’s Remarks, at pp. 17-18.  Examiner respectfully disagrees.  These aforementioned limitations are not provide additional elements which are indicative of a practical application.
For example, the step of “inputting the medical information acquired from a server or an external storage device” described in independent claims 1, 7, and 14-17 is similar to “obtaining information about transactions using the Internet to verify credit card transactions”, which was deemed to be insignificant extra-solution activity and necessary data gathering in the CyberSource v. Retail Decisions, Inc. case. See MPEP § 2106.05(g).  The step of “inputting the medical information acquired from a server or an external storage device” is a necessary data gathering step, because it the medical information is needed before the diagnostic support system is able to make the determinations and calculations described in the claims.  Therefore, this step deemed to be the equivalent of adding insignificant extra-solution activity to the abstract idea described in the claims.
Next, the step of “displaying the identified diagnostic name and the determined subset on a display screen” is similar to “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers respond to the offers”, which was deemed to be insignificant extra-solution activity and necessary data outputting in the OIP Techs, Inc. v. Amazon.com, Inc. case. See id.  This final step of displaying the identified diagnostic name and determined subset on a display screen is a necessary data outputting step, because it is required in order to convey the identified 
Therefore, the claims recite an abstract idea without additional elements that are considered to be indicative of a practical application.  As such, the rejections of claims 1-17 under 35 U.S.C. § 101 are maintained in this office action.  Examiner suggests that Applicant amend the claims further (if possible) to describe how the displayed data is used to effect the patient’s treatment.  Please see amended rejections to claims 1-17 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 102
	Applicant’s arguments, see Applicant’s Remarks, pp. 19-21, Rejections under 35 U.S.C. § 102 Section, filed on June 30, 2021, with respect to rejections of claims 7-14 and 17 under 35 U.S.C. § 102 in view of Kawagishi et al. (Pub. No. US 2010/0332441), have been fully considered but they are not persuasive.  Applicant argues that Kawagishi cannot disclose the limitations amended in claim 1 (and substantially similarly amended in claims 15-17) directed to: “calculating an Nth influence of partial information using the result of the inference, where the partial information comprises N components (N > 1)”, because Kawagishi does not consider the first influence and the Nth influence; or present the information based on the comparison result between the first and Nth influences.  Examiner respectfully disagrees.  Kawagishi explicitly discloses calculating an Nth influence of partial information.  Under the broadest reasonable interpretation of the phrase “partial information”, Kawagishi discloses the use of partial information in its calculations of the degree of influence in determining the most likely diagnosis.
	For example, paragraph [0055] discloses that the CPU 100 selects k (1 < k < m) pieces of medical information of Ifix and stores them as partial information Ij of the fixed information in the main memory i.e., using partial information).  That is, the partial information Ij is a partial set of the fixed information Ifix which is obtained by extracting k pieces of medical information from the fixed information Ifix (i.e., considering partial information of the input medical information input information). In step S305, the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences (i.e., the partial information is used in the calculations of the degree of influence of the obtained k pieces of medical information).  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301 (i.e., determining the subset of the plurality of elements using the difference between the influences), and stores the difference in association with Ij stored in the main memory 101 in step S304.  The CPU 100 then adds 1 to the variable j.  In this manner, the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij including the pieces of medical information extracted as elements from the plurality of pieces of medical information.
Further, paragraphs [0061], [0064], [0072], and [0073] also explicitly discloses the use of partial information in calculating the degree of influence of the obtained k pieces of medical information.  For example, paragraph [0072] discloses that when partial information Ij of fixed information is to be selected in step S304, k pieces of information of Ifix or less may be selected. For example, in each of the cases of k=1 and k=2, the partial information Ij may be acquired, and IH and IL described above may be acquired by using these pieces of information.  Furthermore, paragraph [0073] discloses that it is possible to select a plurality of reasons for affirming an inference result or reasons for denying the inference result in step S307 (i.e., identifying a plurality of components that affirm or deny an inference result).
As such, Kawagishi explicitly discloses the use of partial information in calculating the degree of influence of the obtained k pieces of medical information.  Examiner would suggest that Applicant consider amending the claims further to distinguish over the prior art cited in order to avoid the Kawagishi reference.  Please see the amended claim rejections of claims 7-14 and 17 under the 35 U.S.C. § 102 – Claim Rejections Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
	Applicant’s arguments, see Applicant’s Remarks, pp. 21-23, Rejections under 35 U.S.C. § 103 Section, filed on June 30, 2021, with respect to rejections of claims 1-6, 15, and 16 under 35 U.S.C. § 103 in view of the combination of: Kawagishi et al. (Pub. No. US 2010/0332441), as modified in view of Takahashi et al. (Pub. No. US 2013/0137050), have been considered but they are not moot, in light of Applicant’s amendments to independent claims 1, 15, and 16.  Therefore, the combination of: Kawagishi, as modified in view of Takahashi, is not relied upon to teach all of the newly amended claim limitations in claims 1 and 15-17.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the new rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-6 and 17 are directed to diagnosis support systems for presenting medical support information on a case, which are within one of the four statutory i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 7-13 are directed to a medical diagnosis support device, which is within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claims 14 and 15 are directed to medical diagnosis support methods, which are within one of the four statutory categories (i.e., a process). See id.  Claim 16 is directed to a non-transitory computer readable storage medium storing instructions, which is within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 7, and 14-17 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claims 15-17 substantially recite the following limitations):
A diagnosis support system having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information, the system comprising:

a memory storing a program; and

one or more processors which, by executing the program, cause the diagnosis support system to execute:

identifying a diagnostic name of the case from input information acquired from the server or the external storage device and obtaining an inferred probability of the diagnosis name in accordance with medical information including a set having a plurality of elements;

acquiring a first influence, based on the elements in the set, and a second influence based on the inferred probability, of each of first subsets in the set and the first influence; and

determining a second subset of the plurality of elements that is to be displayed wherein the second subset includes a selected number of elements and the first subsets having largest values of the first influence and the second influence; and

displaying the identified diagnostic name and the determined second subset on a display screen.

claim 7 recites the following limitations (and claim 14 substantially recites the following limitations):
A medical diagnosis support device having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information, the device comprising:

a memory storing a program;

one or more processors which, by executing the program, cause the medical diagnosis support device to:

input medical information acquired from the server or the external storage device;

infer a probability of each diagnostic name from the medical information;

calculate a first influence of each component of the medical information using a result of inference;

calculate an Nth influence of partial information of the medical information using the result of the inference, the partial information comprising N components (N > 1) of the medical information where N represents a number of the components, the Nth influence is calculated by taking into account a plurality of components included in the partial information; and

generate information to be presented to a user in accordance with a comparing result between the first influence of a particular component and the Nth influence, wherein the particular component is included in the N components.

However, the aforementioned limitations that are identified in underlined font comprise processes that, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., making diagnostic inferences and making determinations/calculations for information that will be displayed in association with the diagnostic inferences).  That is, other than reciting: (1) a diagnosis support system (as described in claims 1, 15, and 17); (2) a medical diagnosis support device (as described in claims 7 and 14); (3) a non-transitory computer readable storage medium; (4) a memory (as described in claims 1 and 7); (5) a program/instructions (as described in claims 1, 7, and 15-17); (6) a server (as described in claims 1, 7, and 14-17); (7) a storage device (as described in claims 1, 7, and 14-17); (8) one or more processors/a computer (as described in claims 1, 7, and 15-17); (9) a display (as described in claims 1); and the steps of: (10) acquiring a first influence, based on the elements in the set, and a second influence based on the inferred probability, of each of first subsets in the set and the first influence (as described in claims 1 and 17); (9) displaying the identified diagnostic name and the determined second subset on a display screen (as described in claims 1 and 15-17); and (10) inputting medical information acquired from the server or the external storage device (as described in claims 7 and 14), the context of claims 1, 7, and 14-17 encompasses concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., making diagnostic inferences and making determinations/calculations for information that will be displayed in association with the diagnostic inferences). [NOTE: The aforementioned limitations described in claims 7 and 14 also comprise a process that falls within the “Mathematical Concepts” category grouping of abstract ideas (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations), because the aforementioned “calculating” steps described in claims 7 and 14 incorporate common mathematical relationships and calculations, such as calculating probabilities.].
	The aforementioned claim limitations described in claims 1, 7, and 14-17 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations for ultimately deciding what information will be displayed and comparing different sets of information to each other (i.e., making evaluations or judgments as to what information will be displayed).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 7, and 14-17 recite an abstract idea.
claims 2-6 (which individually depend on claim 1 due to their respective chains of dependency) further narrow the abstract ideas described in claim 1 respectively, and similarly covers limitations directed to narrowing the abstract concept described in claim 1 which is directed to concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., making diagnostic inferences and making determinations/calculations for information that will be displayed in association with the diagnostic inferences).  Similarly, dependent claims 8-13 (which individually depend on claim 7 due to their respective chains of dependency) further narrow the abstract ideas described in claim 7 respectively, and similarly cover limitations directed to same abstract concept as described above for claims 1-6.  Therefore, dependent claims 2-6 and 8-13 are also directed to the aforementioned abstract idea.  Examiner notes that dependent claim claims 2-6 and 8-13 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claims 1 and 17 recite and claims 15 and 16 substantially recite the additional elements of (identified in bold font below):
A diagnosis support system having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the system comprising:

a memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) storing a program (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

one or more processors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which, by executing the program, cause the diagnosis support system to execute:

identifying a diagnostic name of the case from input information acquired from the server or the external storage device and obtaining an inferred probability of the diagnosis name in accordance with medical information including a set having a plurality of elements;

acquiring a first influence, based on the elements in the set, and a second influence based on the inferred probability, of each of first subsets in the set and the first influence (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

determining a second subset of the plurality of elements that is to be displayed wherein the second subset includes a selected number of elements and the first subsets having largest values of the first influence and the second influence; and

displaying the identified diagnostic name and the determined second subset on a display screen (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

Similarly, claims 7 and 14 recite the additional elements of (identified in bold font below):
A medical diagnosis support device having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the device comprising:

a memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) storing a program (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

one or more processors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which, by executing the program, cause the medical diagnosis support device to:

input medical information acquired from the server or the external storage device (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

infer a probability of each diagnostic name from the medical information;

calculate a first influence of each component of the medical information using a result of inference;

calculate an Nth influence of partial information of the medical information using the result of the inference, the partial information comprising N components (N > 1) of the medical information where N represents a number of the components, the Nth influence is calculated by taking into account a plurality of components included in the partial information; and

generate information to be presented to a user in accordance with a comparing result between the first influence of a particular component and the Nth influence, wherein the particular component is included in the N components.

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components to perform the abstract mental process of making diagnostic inferences and making determinations/calculations for information that will be displayed in association with the diagnostic inferences), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
		- The following is an example of a court decisions that demonstrates merely applying instructions by reciting a computer structure as a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
			- A process for recording, administration, and archiving of digital images in an organized manner implemented on a computer server and telephone unit, e.g., see TLI Communications LLC v. AV Auto – similarly, the additional elements recited in claims 1, 7, and 14-17 described in the Prong One analysis of Step 2A above, invokes general-purpose computer components (i.e., the diagnosis support system; medical diagnosis support device; non-transitory computer readable storage medium; server; storage device; memory; one or more processors/computer; and display screen) to perform the aforementioned abstract concept of making diagnostic inferences and making determinations/calculations for information that will be displayed in association with the diagnostic inferences in claims 1, 7, and 14-17; and
e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the program/instructions described in claims 1, 7, and 15-17, to ultimately perform the limitations identified in claim 1 as being directed to the abstract idea (i.e., making diagnostic inferences and making determinations/calculations for information that will be displayed in association with the diagnostic inferences).
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely makes inferences from medical information that is collected (i.e., acquired);
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps of “acquiring” the influence data described in claims 1 and 15-17 and “inputting the medical information acquired from the server or the external storage device” described in claims 7 and 14 are the equivalent of obtaining information in order to make the determinations and calculations described later in claims 1, 7, and 14-17; and
				- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers respond to the offers, e.g., see OIP Techs, Inc. v. Amazon.com, Inc. – similarly, the final step directed to “displaying the identified diagnostic name and the determined second subset on a display screen” on a display described in claims 1 and 15-17 is similarly deemed to be necessary data outputting after the determinations and calculations described previously in claims 1 and 15-17 are made.
Thus, the additional elements in independent claims 1, 7, and 15-17 are not indicative of integrating the judicial exception into a practical application. Similarly, dependent claims 2-6 and 8-13 
Unlike the additional elements that have been held to be indicative of integration into a practical application, the additional elements in claims 1-17: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-17 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 7, and 14-17 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a 
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
	- Regarding the diagnosis support system; medical diagnosis support device; non-transitory computer readable storage medium; server; storage device; memory; one or more processors/computer; and display screen – Applicant describes these computer components with a high-level of generality in the specification.
 - For example, paragraph [0046] of Applicant’s specification discloses that the present invention can be realized by a computer that executes computer executable instructions to perform the functions of the method described in the claims. See Applicant’s specification, paragraph [0046], filed on February 9, 2018.  Further, paragraph [0046] discloses that “the computer may comprise one or more of a central processing unit (CPU), micro processing unit (MPU), or other circuitry, and may include a network of separate computers or separate computer processors.” Id.  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computing devices).  Therefore, this disclosure shows that the diagnosis support system, diagnosis support device, one or more processors, server, storage device, and computer are generic computing devices.  Such devices are old and well-known computing devices in the medical industry.
- Similarly, paragraph [0046] discloses that the “storage medium may include, for example, one or more of a hard disk, random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like.  These devices are examples of generic computer components that are well-known in the medical industry (i.e., generic storage devices).  Therefore, the memory and non-transitory computer readable storage medium described in claims 1, 7, and 14-17 are deemed to be well-understood, routine, and conventional computer components in the medical industry.
- Further, paragraph [0020] discloses that the display monitor is, for example, a CRT monitor or a liquid crystal monitor. See Applicant’s specification, at paragraph [0020].  A CRT monitor and a liquid crystal monitor are both examples of generic computer monitors that are well-known in the medical industry (i.e., generic computer display monitors).  Therefore, the display screen described in claim 1 is deemed to be a well-understood, routine, and conventional computer component in the medical industry.
	- Regarding the steps of: (1) “acquiring a first influence, based on the elements in the set, and a second influence based on the inferred probability, of each of first subsets in the set and the first influence” (as described in claims 1 and 17); (2) “displaying the identified diagnostic name and the determined second subset on a display screen” (as described in claims 1 and 15-17); and (3) “inputting medical information acquired from the server or the external storage device” (as described in claims 7 and 14) – The following represent examples that courts have identified as to be well-understood, routine, and conventional activities (e.g., see id.):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the aforementioned additional elements similarly recite the generic computer functions directed to receiving and transmitting data in the form of collecting data (i.e., the steps directed to “acquiring” the influence data and “inputting the medical information”) and displaying data (“displaying the identified diagnostic name and the determined subset on a display screen”).  Therefore, the aforementioned steps of acquiring medical data, inputting medical information, and displaying medical data are well-known in the medical industry.  Therefore, the aforementioned steps described in claims 1, 7, and 15-17 are deemed to be well-understood, routine, and conventional computer functions in the medical industry.
claim 1, 7, and 14-17 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 7, and 14-17 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, 1, 7, and 14-17 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-6 and 8-13 (which individually depend on claims 1 and 7 due to their individually chains of dependency) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-6 and 8-13 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in subject matter eligibility rejections of independent claims 1 and 7.  Dependent claims 2-6 and 8-13 merely add limitations that further narrow the abstract idea described in independent claims 1 and 7 as identified above.  Therefore, claims 1-17 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7-14 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by:
- Kawagishi et al. (US Pub. No. 2010/0332441).

	Regarding claims 7 and 14,
		- Kawagishi discloses:
			- a medical diagnosis support device having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information, the device comprising (as described in claim 7) (Kawagishi, paragraphs [0042] and [0043]; Paragraph [0042] discloses that the medical decision support apparatus contains a control unit 10.  Further, paragraph [0042] discloses that the control unit 10 includes a central processing unit (CPU) 100 (i.e., a medical diagnosis support device).  Paragraph [0042] further discloses that the medical decision making support apparatus 1 obtains an inference result by performing inference processing associated with medical diagnosis based on a plurality of pieces of input medical information, and includes a control unit 10, a monitor 104, a mouse 105, and a keyboard 106, a main memory 101, a magnetic disk 102, and a display memory 103 (i.e., the system is connected to various storage devices).  i.e., storing medical information).  The monitor 104 is, for example, a CRT monitor or a liquid crystal monitor, and displays images based on data from the display memory 103 (i.e., the system presents medical support information on a case).  Although an inference result is displayed on the monitor 104 designed to present a user (doctor) the inference results and the like obtained by medical decision making support in this embodiment (i.e., the system presents medical support information on a case), the embodiment may take a form of outputting inference results using a printer or the like.):
- a memory storing a program (as described in claim 7) (Kawagishi, paragraph [0042] and [0043]; Paragraph [0042] discloses that the control unit 10 includes a central processing unit (CPU) 100, a main memory 101 (i.e., a memory), a magnetic disk 102, and a display memory 103.  Paragraph [0043] discloses that the main memory stores a control program (i.e., a memory storing a program) to be executed by the CPU 100 and provides a work area when the CPU 100 executes a program.);
- one or more processors which, by executing the program, cause the diagnosis support device to (as described in claim 7) (Kawagishi, paragraph [0042]; Paragraph [0042] discloses that the CPU 100 (i.e., one or more processors) executes programs stored in the main memory 101 to perform various types of control (i.e., the one or more processors execute the program).):
			- a medical diagnosis support method to be performed by a medical diagnosis support device having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information, the method comprising (as described in claim 14) (Kawagishi, paragraphs [0041]-[0043]; Paragraph [0041] discloses a medical decision making support apparatus and method.  Paragraph [0042] i.e., the system is connected to various storage devices).  Paragraph [0043] discloses that the magnetic disk 102 stores an operating system (OS), device drives for peripheral devices, various kinds of application software including programs for executing, for example, diagnosis support processing (to be described later), and the like.  The display memory 103 temporarily stores display data for the monitor 104 (i.e., storing medical information).  The monitor 104 is, for example, a CRT monitor or a liquid crystal monitor, and displays images based on data from the display memory 103 (i.e., the system presents medical support information on a case).  Although an inference result is displayed on the monitor 104 designed to present a user (doctor) the inference results and the like obtained by medical decision making support in this embodiment (i.e., the system presents medical support information on a case), the embodiment may take a form of outputting inference results using a printer or the like.):
				- inputting medical information acquired from the server or the external storage device (as describe in claims 7 and 14) (Kawagishi, paragraph [0047]; Paragraph [0047] discloses that in step S201, the CPU inputs desired medical image data (i.e., inputting medical information) to the medical decision making support apparatus 1 in accordance with inputs via the mouse 105 and the keyboard 106.  Further paragraph [0047] discloses that the CPU 100 receives medical image data (i.e., the medical information) as an interpretation target image from the medical image database 2 (i.e., receiving the medical information from input information acquired from a server or an external storage device), which stores captured medical image data, via the LAN 4.  Paragraph [0047] also discloses that, alternatively, the CPU 100 reads out image data (i.e., cases) as an interpretation target image from each type of storage medium such as an FDD, CD-RW drive, MO drive, or ZIP drive connected to the medical decision making support apparatus 1 (i.e., this is also an example of receiving medical information from input information acquired from a server or an external storage device).);
infer a probability of each diagnostic name from the medical information (as described claim 7); and inferring a probability of each diagnostic name from the medical information (as described in claim 14) (Kawagishi, paragraphs [0048], [0049], and [0053], FIG. 4B; Paragraph [0048] discloses that the CPU 100 executes the processing of obtaining medical diagnosis information from the medical information of the interpretation target image input in step S203 by computer processing. That is, the CPU 100 performs inference processing for the medical information input to the medical decision making support apparatus 1.  Further, paragraph [0049] discloses that the CPU 100 acquires the probabilities (priori probabilities) of inference results A1 to An by using a probability reasoning model (e.g., a Bayesian network) when no evidence is input.  Paragraph [0053] discloses that Figure 4B shows a state in which no evidence is input.  The numerical value provided on a side of each state of each node indicates the priori probability of the state.  For example, the priori probabilities of the respective states of “abnormality type” are follows: “abnormality type: primary lung cancer”: 11.0%, “abnormality type: lung metastasis”: 48.0%, and “abnormality type: other abnormalities”: 41.0% (i.e., probability inferences for each diagnostic name from the medical images that were previously sent to the medical diagnosis support apparatus).);
				- calculate a first influence of each component of the medical information using a result of the inferring (as described in claim 7); and calculating a first influence of each component of the medical information upon a result of the inferring (as described in claim 14) (Kawagishi, paragraph [0054]; Paragraph [0054] discloses that in step S302, the CPU 100 sets the m (m > 1) pieces of medical information input in step S203 as fixed information (to be referred to as Ifix hereinafter), and calculates probabilities belonging to inference results A1 to An (n > 2) by a probability reasoning model using Ifix as evidences (i.e., calculating probabilities for the influence of each component on the determination of the medical diagnosis of the information in the medical image).).;
				- calculate an Nth influence of partial information of the medical information using the result of the inference, the partial information comprising N components (N > 1) of the medical information where N represents a number of the components, the Nth influence is calculated by taking into account a plurality of components included in the partial information (as described in claim 7); and calculating an Nth influence of partial information of the medical information upon the result of the inferring, the partial information comprising N components (N > 1) of the medical information where N represents a number of components, the Nth influence is calculated by taking into account a plurality of the components including in the each piece of partial information (as described in claim 14) (Kawagishi, paragraph [0055]; Paragraph [0055] discloses that in step S305, the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences.  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301, and stores the difference in association with Ij stored in the main memory 101 in step S304.  The CPU 100 then adds 1 to the variable j.  In this manner, the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij including the pieces of medical information extracted as elements from the plurality of pieces of medical information (i.e., calculating the Nth influence of partial information of the medical image, where the partial information extracted from the medical image includes a plurality of pieces of medical information (i.e., N components are greater than 1)).); and
				- generate information to be presented to a user in accordance with a comparing result between the first influence of a particular component and the Nth influence, wherein the particular component is included in the N components (as described in claim 7); and generating information to be presented to a user in accordance with a comparing result between the first influence of a particular component and the Nth influence, wherein the particular component is included in the N components (as described in claim 14) (Kawagishi, paragraph [0058]; Paragraph [0058] discloses that the CPU 100 displays the inference processing results processing in step S204.  The CPU 100 displays the inference results A1 to An and the posteriori probabilities (i.e., displaying all of the potential, identified diagnostic name and the determined subsets).).  Further, paragraph [0074] discloses that in step S205, all the inference results A1 to An are displayed.  However, only an inference result with i.e., the diagnosis that is determined to be the most likely diagnosis) may be displayed (i.e., displaying the identified diagnostic name and the determined subset).).

	Regarding claim 8,
		- Kawagishi discloses the limitations of claim 7 (which claim 8 depends on), as described above.
		- Kawagishi further discloses a device, wherein:
			- the executing program, cause the medical diagnosis support device to calculate the Nth influence by using the number N of components of the partial information (Kawagishi, paragraph [0055]; Paragraph [0055] discloses that in step S304, the CPU 100 selects k (1 < k < m) pieces of medical information of Ifix and stores them as partial information Ij of the fixed information in the main memory 101.  That is, the partial information Ij is a partial set of the fixed information Ifix which is obtained by extracting k pieces of medical information (i.e., the number N of components of the partial information) from the fixed information Ifix.  In step S305, the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences.  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301, and stores the difference in association with Ij stored in the main memory 101 in step S304.  The CPU 100 then adds 1 to the variable j.  In this manner, the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij including the pieces of medical information extracted as elements from the plurality of pieces of medical information (using each of the N components of the pieces of medical information extracted from the medical image to calculate the influence of each component to determine the medical diagnosis).).

claim 9,
		- Kawagishi discloses the limitations of claim 7 (which claim 9 depends on), as described above.
		- Kawagishi further discloses a device, wherein execution of the program further causes the device to:
			- calculate the Nth influence based on the first influence (Kawagishi, paragraph [0055]; Paragraph [0055] discloses that in step S305, the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences.  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301, and stores the difference in association with Ij stored in the main memory 101 in step S304.  The CPU 100 then adds 1 to the variable j.  In this manner, the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij including the pieces of medical information extracted as elements from the plurality of pieces of medical information (i.e., the influence of each piece of medical information is based on the plurality of pieces of medical information).  Therefore, this disclosure anticipates “calculating the Nth influence using all influences of each component, including using the influence of the first subset”, as described in the claimed invention).).

	Regarding claim 10,
		- Kawagishi discloses the limitations of claim 7 (which claim 10 depends on), as described above.
		- Kawagishi further discloses a device, wherein execution of the program further causes the device to:
			- calculate the Nth influence by using an Nth-1 influence (Kawagishi, paragraph [0055]; Paragraph [0055] discloses that in step S305, the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in x|Ij)) between the calculation result and the priori probability of Ax acquired in step S301, and stores the difference in association with Ij stored in the main memory 101 in step S304.  The CPU 100 then adds 1 to the variable j.  In this manner, the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij including the pieces of medical information extracted as elements from the plurality of pieces of medical information (i.e., the influence of each piece of medical information is based on the plurality of pieces of medical information).  Therefore, this disclosure anticipates “calculating the Nth influence using all influences of each component, including using the influence of the Nth-1 component”, as described in the claimed invention).).

	Regarding claim 11,
		- Kawagishi discloses the limitations of claim 7 (which claim 11 depends on), as described above.
		- Kawagishi further discloses a device, wherein execution of the program further causes the device to:
			- select, from each component of the medical information and the partial information of the medical information in consonance with a magnitude of the first to the Nth influences, information to be used for generating the information to be presented (Kawagishi, paragraphs [0055]; Paragraph [0055] discloses that in step S304, the CPU 100 selects k (1 < k < m) pieces of medical information of Ifix (i.e., selection pieces of information from the medical image) and stores them as partial information Ij of the fixed information in the main memory 101.  Paragraph [0058] that the CPU 100 displays the inference processing results processed in detailed processing procedure of step S204 (which includes step S304 – see the flowchart in Figure 3).  Therefore, the k pieces of medical information that are selected in step S304 are used to determine the inference results that are displayed in the processing procedure of step S204 (i.e., the selected information is used to determine the inference results that are ultimately displayed).).

	Regarding claim 12,
		- Kawagishi discloses the limitations of claim 11 (which claim 12 depends on), as described above.
		- Kawagishi further discloses a device, wherein execution of the program further causes the device to:
			- not select a piece of the partial information for generating the information to be presented when the Nth influence calculated for the partial information is smaller than an influence of at least one proper subset of the partial information (Kawagishi, paragraph [0057]; Paragraph [0057] discloses that in step S307, the CPU 100 compares D(Ax|Ij) associated with Ij stored in step S304.  The CPU 100 stores, in the main memory 101, Ij (to be referred to as IH hereinafter) from which maximum D(Ax|Ij) (with the maximum absolute value) is obtained among positive D(Ax|Ij).  The CPU 100 also stores, in the main memory 101, Ij (to be referred to as IL hereinafter) from which minimum D(Ax|Ij) (with the maximum absolute value) is obtained among negative D(Ax|Ij) (i.e., an inclusion relationship between one of the first subsets and one of the second subsets).  At this time, if there is no Ij whose D(Ax|Ij) is positive (i.e., the Nth influence that is calculated for the partial information is smaller than the influence of at least one proper subset of the partial information), a NULL value is input to IH.  Likewise, if there is no Ij whose D(Ax|Ij) is negative, a NULL value is input to IL. If a NULL value is input, IH or/and I1 is not displayed in step S205 (i.e., not selected for presentation).).

	Regarding claim 13,
		- Kawagishi discloses the limitations of claim 11 (which claim 13 depends on), as described above.
		- Kawagishi further discloses a device, wherein execution of the program further causes the device to:
			- generate the information to be presented such that the information selected in consonance with the magnitude of the first to the Nth influences is presented as an inference reason for the result of the inference (Kawagishi, paragraph [0066], FIG. 9; Paragraph [0066] discloses that Figure 9 shows “abnormality type: primary lung cancer”, “abnormality type: lung metastasis”, and “abnormality type: other abnormalities” as the inference results A1 to An, and 15.3%, 66.4%, and 18.3% respectively calculated as the posteriori probabilities of the inference results by using Ifix as evidences.  FIG. 9 further shows IH “shape: sphere” and “boundary: unclear” as reasons for affirming the inference result with the highest posteriori probability (i.e., presenting inference reasons for the inference results), and IL “soft tissue density ratio: low” and “gas density ratio: high” as reasons for denying the inference result (i.e., presenting inference reasons for the inference results).).

	Regarding claim 17,
		- a diagnosis support system having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information, the system comprising (Kawagishi, paragraphs [0042] and [0043]; Paragraph [0042] discloses that Figure 1 shows a block diagram of an example configuration of a medical decision making support apparatus 1 (i.e., a diagnosis support system).  Paragraph [0042] further discloses that the medical decision making support apparatus 1 obtains an inference result by performing inference processing associated with medical diagnosis based on a plurality of pieces of input medical information, and includes a control unit 10, a monitor 104, a mouse 105, and a keyboard 106, a main memory 101, a i.e., the system is connected to various storage devices).  Paragraph [0043] discloses that the magnetic disk 102 stores an operating system (OS), device drives for peripheral devices, various kinds of application software including programs for executing, for example, diagnosis support processing (to be described later), and the like.  The display memory 103 temporarily stores display data for the monitor 104 (i.e., storing medical information).  The monitor 104 is, for example, a CRT monitor or a liquid crystal monitor, and displays images based on data from the display memory 103 (i.e., the system presents medical support information on a case).  Although an inference result is displayed on the monitor 104 designed to present a user (doctor) the inference results and the like obtained by medical decision making support in this embodiment (i.e., the system presents medical support information on a case), the embodiment may take a form of outputting inference results using a printer or the like.):
- a memory storing a program (Kawagishi, paragraph [0042] and [0043]; Paragraph [0042] discloses that the control unit 10 includes a central processing unit (CPU) 100, a main memory 101 (i.e., a memory), a magnetic disk 102, and a display memory 103.  Paragraph [0043] discloses that the main memory stores a control program (i.e., a memory storing a program) to be executed by the CPU 100 and provides a work area when the CPU 100 executes a program.);
- one or more processors which, by executing the program, cause the diagnosis support system to execute (Kawagishi, paragraph [0042]; Paragraph [0042] discloses that the CPU 100 (i.e., one or more processors) executes programs stored in the main memory 101 to perform various types of control (i.e., the one or more processors execute the program).):
				- identifying a diagnostic name of the case from input information acquired from the server or the external storage device and obtaining an inferred probability of the diagnosis name in accordance with medical information including a set having a plurality of elements (Kawagishi, paragraphs [0047], [0055], and [0060]; Paragraph [0047] discloses that the CPU 100 inputs desired medical image data to the medical decision making support apparatus 1.  Further paragraph [0047] discloses that the CPU 100 receives medical image data (i.e., the cases) as an i.e., receiving a case from input information acquired from the server or the external storage device), which stores captured medical image data, via the LAN 4.  Paragraph [0047] also discloses that, alternatively, the CPU 100 reads out image data (i.e., cases) as an interpretation target image from each type of storage medium such as an FDD, CD-RW drive, MO drive, or ZIP drive connected to the medical decision making support apparatus 1 (i.e., this is also an example of receiving cases from input information acquired from a server or an external storage device).  Paragraph [0060] discloses that in step S301, the CPU 100 acquires 11.0%, 48.0%, and 41.0% which are respectively the priori probabilities of the inference results (i.e., obtaining an inferred probability): "abnormality type: primary lung cancer", "abnormality type: lung metastasis", and "abnormality type: other abnormalities" (i.e., identified diagnostic names of the case).  Paragraph [0055] discloses that the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij (i.e., affirming the type of abnormality is the equivalent of “identifying a diagnostic name”) including the pieces of medical information extracted as elements from the plurality of pieces of medical information (i.e., identifying the diagnostic name in accordance with the medical information including the set of plurality of elements).);
				- acquiring a first influence, based on the inferred probability, of each of the elements in the set, and a second influence based on the inferred probability, of each of first subsets in the set and the first influence (Kawagishi, paragraphs [0054] and [0055] and FIGS. 4B-6; Paragraph [0054] discloses that the CPU calculates probabilities belonging to inference results A1 to An (where n > 2) by a probability reasoning model (i.e., acquiring and calculating a first influence and a second influence).  Paragraph [0054] further discloses that the CPU selects an inference result Ax (1 < x < n) with the highest probability (i.e., acquiring a first influence based on the inferred probability).  Paragraph [0055] discloses that in step S305, the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences.  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301, and stores the difference in association with Ij stored in i.e., the system acquiring and storing the calculated inference results is the equivalent of “acquiring a first influence that the second subset has with respected to the obtained inferred probability”).  The CPU 100 then adds 1 to the variable j.  In this manner, the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij including the pieces of medical information extracted as elements from the plurality of pieces of medical information.  Further, Figures 4B, 5, and 6 show various inputs for the probability reasoning model.  In Figures 4B, 5, and 6, each state for the pieces of evidence (e.g., “boundary”, “abnormality type”; “size of nodus”; etc.) has at least 3 or more elements that correspond to a probability of 100% for that category state (i.e., acquiring influences of the elements within the sets of information).  For example, in Figure 4B, the category state of “Boundary” has 3 elements in its second subset, which refer to “Clear 17.2%”; “Intermediate 22.6%”; and “Unclear 60.2%.”  The system calculates influences, including a “first influence” and a “second influence” of the probabilities, for what the diagnosis is for each of the elements of data.);
				- determining a second subset of the plurality of elements that is to be displayed in accordance with a comparing result between the first influence of each of the elements in the set and the second influence of each of the first subsets (Kawagishi, paragraphs [0055]-[0057]; Paragraph [0055] discloses that the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences.  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301 (i.e., determining the subset of the plurality of elements using the difference between the influences), and stores the difference in association with Ij stored in the main memory 101 in step S304.  Paragraph [0056] discloses that in step S306, the CPU 100 compares the value of j with the total number of combinations [the combination count] of Ij k pieces of medical information selected from Ifix (i.e., comparing the elements in the first subset to the elements in the second subset).  Paragraph [0056] further discloses that if j is smaller than the combination count, since the CPU 100 has not acquired the posteriori probabilities of all Ij, the process returns to step S304 to continue the x|Ij) associated with Ij stored in step S304.  The CPU 100 stores, in the main memory 101, Ij (to be referred to as IH hereinafter) from which maximum D(Ax|Ij) (with the maximum absolute value) is obtained among positive D(Ax|Ij).  The CPU 100 also stores, in the main memory 101, Ij (to be referred to as IL hereinafter) from which minimum D(Ax|Ij) (with the maximum absolute value) is obtained among negative D(Ax|Ij).  Further, paragraph [0057] teaches that Ij whose D(Ax|Ij) is positive indicates information which increases the probability of the inference result Ax (i.e., a comparison of inference results between the first subset and the second subset, where the positive value indicates that the inference result is likely to contribute to the overall diagnosis).  Conversely, Ij whose D(Ax|Ij) is negative indicates information which decreases the probability of the inference result Ax (i.e., a comparison of inference results between the first subset and the second subset, where the negative value indicates that the inference result is unlikely to contribute to the overall diagnosis).  Paragraph [0057] also discloses that the Ij (to be referred to as IH hereinafter) value is used to determine whether the inference result is displayed in step S205 (i.e., determining whether to display the subset).  Therefore, IH is a reason for affirming the inference result, and IL is a reason for denying the inference result.); and
				- displaying the identified diagnostic name and the determined second subset on a display screen (Kawagishi, paragraph [0058]; Paragraph [0058] discloses that the CPU 100 displays the inference processing results processing in step S204.  The CPU 100 displays the inference results A1 to An and the posteriori probabilities (i.e., displaying all of the potential, identified diagnostic names and the determined subsets) on the monitor (i.e., a display screen).).  Further, paragraph [0074] discloses that in step S205, all the inference results A1 to An are displayed.  However, only an inference result with the highest posteriori probability (i.e., the diagnosis that is determined to be the most likely diagnosis) may be displayed (i.e., displaying the identified diagnostic name and the determined second subset on a display screen).).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	- Kawagishi et al. (Pub. No. US 2010/0332441); in view of:
	- DiCanio (Pub. No. WO 2011/043978); and
- Lee (Pub. No. US 2008/0015891).

	Regarding claims 1, 15, and 16,
		- Kawagishi teaches:
			- a diagnosis support system having connection to a server or a storage device that stores medical information and presenting medical support information on a case based on the medical information, the system comprising (as described in claim 1) (Kawagishi, paragraphs [0042] and [0043]; Paragraph [0042] teaches that Figure 1 shows a block diagram of an example configuration of a medical decision making support apparatus 1 (i.e., a diagnosis support system).  Paragraph [0042] further teaches that the medical decision making support apparatus 1 obtains an inference result by performing inference processing associated with medical diagnosis based on a plurality of pieces of input medical information, and includes a control unit 10, a monitor 104, a mouse 105, and a keyboard 106, a main memory 101, a magnetic disk 102, and a display memory 103 (i.e., the system is connected to various storage devices).  Paragraph [0043] teaches that the magnetic disk 102 stores an operating system (OS), device drives for peripheral devices, various kinds of application software including programs for executing, for example, diagnosis support processing (to be described later), and the like.  The display memory 103 temporarily stores display data for the monitor 104 (i.e., storing medical information).  The monitor 104 is, for example, a CRT monitor or a liquid crystal monitor, and displays images based on data from the display memory 103 (i.e., the system presents medical support information on a case).  Although an inference result is displayed on the monitor 104 designed to present a user (doctor) the inference results and the like obtained by medical decision making i.e., the system presents medical support information on a case), the embodiment may take a form of outputting inference results using a printer or the like.):
- a memory storing a program (as described in claim 1) (Kawagishi, paragraph [0042] and [0043]; Paragraph [0042] teaches that the control unit 10 includes a central processing unit (CPU) 100, a main memory 101 (i.e., a memory), a magnetic disk 102, and a display memory 103.  Paragraph [0043] teaches that the main memory stores a control program (i.e., a memory storing a program) to be executed by the CPU 100 and provides a work area when the CPU 100 executes a program.);
- one or more processors which, by executing the program, cause the diagnosis support system to execute (as described in claim 1) (Kawagishi, paragraph [0042]; Paragraph [0042] teaches that the CPU 100 (i.e., one or more processors) executes programs stored in the main memory 101 to perform various types of control (i.e., the one or more processors execute the program).):
			- a method of processing medical support information on a case performed by a medical support system having connection to a server or storage device and that includes a memory storing a program and one or more processors that, upon execution of the programs, causes the system to execute the method, the method comprising (as described in claim 15) (Kawagishi, paragraphs [0041]-[0043]; Paragraph teaches a medical decision making support apparatus and method.  Paragraph [0042] teaches that the control unit 10 includes a central processing unit (CPU) 100, a main memory 101 (i.e., a memory), a magnetic disk 102, and a display memory 103 (i.e., the system is connected to various storage devices).  Paragraph [0043] teaches that the main memory stores a control program (i.e., a memory storing a program) to be executed by the CPU 100 and provides a work area when the CPU 100 executes a program.  Paragraph [0042] teaches that the CPU 100 (i.e., one or more processors) executes programs stored in the main memory 101 to perform various types of control (i.e., the one or more processors execute the program).)):
a non-transitory computer readable storage medium storing instructions that, when executed by a computer, execute a method of processing medical support information on a case by a medical support system having connection to a server or a storage device, the method comprising (as described in claim 16) (Kawagishi, paragraphs [0042] and [0043]; Paragraph [0042] teaches that the medical decision making support apparatus 1 obtains an inference result by performing inference processing associated with medical diagnosis based on a plurality of pieces of input medical information, and includes a control unit 10.  Paragraph [0042] further teaches that the control unit 10 includes a main memory 101 and a magnetic disk 102 (i.e., a non-transitory computer readable storage medium connected to various storage devices).  Paragraph [0043] teaches that the main memory 101 stores a control program (i.e., instructions) to be executed by the CPU 100 (i.e., a computer) and provides a work area when the CPU 100 executes a program.  The magnetic disk 102 stores an operating system (OS), device drives for peripheral devices, various kinds of application software including programs (i.e., instructions) for executing, for example, diagnosis support processing (i.e., for processing medical support information).):
				- identifying a diagnostic name of the case from input information acquired from the server or the external storage device and obtaining an inferred probability of the diagnosis name in accordance with medical information including a set having a plurality of elements (as described in claims 1, 15, and 16) (Kawagishi, paragraphs [0047], [0055], and [0060]; Paragraph [0047] teaches that the CPU 100 inputs desired medical image data to the medical decision making support apparatus 1.  Further paragraph [0047] teaches that the CPU 100 receives medical image data (i.e., the cases) as an interpretation target image from the medical image database 2 (i.e., receiving a case from input information acquired from the server or the external storage device), which stores captured medical image data, via the LAN 4.  Paragraph [0047] also teaches that, alternatively, the CPU 100 reads out image data (i.e., cases) as an interpretation target image from each type of storage medium such as an FDD, CD-RW drive, MO drive, or ZIP drive connected to the medical decision making support apparatus 1 (i.e., this is also an example of receiving cases from input information acquired from a server or an external storage device).  Paragraph [0060] teaches that in step S301, the CPU 100 acquires 11.0%, 48.0%, and 41.0% which are respectively the priori probabilities of the inference results (i.e., obtaining an inferred probability): "abnormality type: primary lung cancer", "abnormality type: lung metastasis", and "abnormality type: other abnormalities" (i.e., identified diagnostic names of the case).  Paragraph [0055] teaches that the CPU 100 calculates the degree of denial or affirmation with respect to the inference result obtained in step S303 for each of the plurality of partial sets Ij (i.e., affirming the type of abnormality is the equivalent of “identifying a diagnostic name”) including the pieces of medical information extracted as elements from the plurality of pieces of medical information (i.e., identifying the diagnostic name in accordance with the medical information including the set of plurality of elements).);
				- acquiring a first influence, based on the inferred probability, of each of the elements in the set, and a second influence based on the inferred probability, of each of first subsets in the set and the first influence (as described in claim 1); and calculating a first influence based on the inferred probability, of each of the elements in the set, and a second influence based on the inferred probability, of each of first subsets in the set (as described in claims 15 and 16) (Kawagishi, paragraphs [0054] and [0055] and FIGS. 4B-6; Paragraph [0054] teaches that the CPU calculates probabilities belonging to inference results A1 to An (where n > 2) by a probability reasoning model (i.e., acquiring and calculating a first influence and a second influence).  Paragraph [0054] further discloses that the CPU selects an inference result Ax (1 < x < n) with the highest probability (i.e., acquiring a first influence based on the inferred probability).  Paragraph [0055] teaches that in step S305, the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences.  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301, and stores the difference in association with Ij stored in the main memory 101 in step S304 (i.e., the system acquiring and storing the calculated inference results is the equivalent of “acquiring a first influence that the second subset has with respected to the obtained inferred probability”).  The CPU 100 then adds 1 to the variable j.  In this manner, the CPU 100 calculates the j including the pieces of medical information extracted as elements from the plurality of pieces of medical information.  Further, Figures 4B, 5, and 6 show various inputs for the probability reasoning model.  In Figures 4B, 5, and 6, each state for the pieces of evidence (e.g., “boundary”, “abnormality type”; “size of nodus”; etc.) has at least 3 or more elements that correspond to a probability of 100% for that category state (i.e., acquiring influences of the elements within the sets of information).  For example, in Figure 4B, the category state of “Boundary” has 3 elements in its second subset, which refer to “Clear 17.2%”; “Intermediate 22.6%”; and “Unclear 60.2%.”  The system calculates influences, including a “first influence” and a “second influence” of the probabilities, for what the diagnosis is for each of the elements of data.);
				- determining a second subset of the plurality of elements that is to be displayed (as described in claims 1, 15, and 16) (Kawagishi, paragraphs [0055]-[0057]; Paragraph [0055] teaches that the CPU 100 calculates a posteriori probability belonging to the inference result Ax by the probability reasoning model using Ij selected in step S304 as evidences.  The CPU 100 calculates the difference (to be referred to as D(Ax|Ij)) between the calculation result and the priori probability of Ax acquired in step S301 (i.e., determining the subset of the plurality of elements using the difference between the influences), and stores the difference in association with Ij stored in the main memory 101 in step S304.  Paragraph [0056] teaches that in step S306, the CPU 100 compares the value of j with the total number of combinations [the combination count] of Ij k pieces of medical information selected from Ifix (i.e., comparing the elements in the first subset to the elements in the second subset).  Paragraph [0056] further teaches that if j is smaller than the combination count, since the CPU 100 has not acquired the posteriori probabilities of all Ij, the process returns to step S304 to continue the above processing.  If j is larger than the combination count, the CPU 100 executes step S307.  Paragraph [0057] teaches that in step S307, the CPU 100 compares D(Ax|Ij) associated with Ij stored in step S304.  The CPU 100 stores, in the main memory 101, Ij (to be referred to as IH hereinafter) from which maximum D(Ax|Ij) (with the maximum absolute value) is obtained among positive D(Ax|Ij).  The CPU 100 also stores, in the main j (to be referred to as IL hereinafter) from which minimum D(Ax|Ij) (with the maximum absolute value) is obtained among negative D(Ax|Ij).  Further, paragraph [0057] teaches that Ij whose D(Ax|Ij) is positive indicates information which increases the probability of the inference result Ax (i.e., a comparison of inference results between the first subset and the second subset, where the positive value indicates that the inference result is likely to contribute to the overall diagnosis).  Conversely, Ij whose D(Ax|Ij) is negative indicates information which decreases the probability of the inference result Ax (i.e., a comparison of inference results between the first subset and the second subset, where the negative value indicates that the inference result is unlikely to contribute to the overall diagnosis).  Paragraph [0057] also teaches that the Ij (to be referred to as IH hereinafter) value is used to determine whether the inference result is displayed in step S205 (i.e., determining whether to display the subset).  Therefore, IH is a reason for affirming the inference result, and IL is a reason for denying the inference result.); and
				- displaying the identified diagnostic name and the determined second subset on a display screen (as described in claim 1); and displaying of the identified diagnostic name and the determined second subset on a display screen (as described in claims 15 and 16) (Kawagishi, paragraph [0058]; Paragraph [0058] teaches that the CPU 100 displays the inference processing results processing in step S204.  The CPU 100 displays the inference results A1 to An and the posteriori probabilities (i.e., displaying all of the potential, identified diagnostic names and the determined subsets) on the monitor (i.e., a display screen).).  Further, paragraph [0074] teaches that in step S205, all the inference results A1 to An are displayed.  However, only an inference result with the highest posteriori probability (i.e., the diagnosis that is determined to be the most likely diagnosis) may be displayed (i.e., displaying the identified diagnostic name and the determined second subset on a display screen).).
		- Kawagishi does not explicitly teach a system, wherein:
- the second subset includes a selected number of elements (as described in claims 1, 15, and 16); and
the first subsets having largest values of the first influence and the second influence (as described in claims 1, 15, and 16).
		- However, in analogous art of computer aided diagnostic systems and methods, DiCanio teaches a system, wherein:
			- the second subset includes a selected number of elements (as described in claims 1, 15, and 16) (DiCanio, p. 3, lines 13-21 (under Summary of Invention Section) and p. 12, lines 24-25 (under the Biological Information Collection Section); On page 3, lines 13-21, DiCanio teaches that the system comprises a data entry modules configured for entering into the system a clinical data set obtained from the specific user (i.e., the second subset), wherein the clinical data set contains biological and/or psychological information selected from the group consisting of age, gender, bodily sensation, tongue color, tongue fur color, lip color, skin condition and complexion, sleep pattern, dietary habits, energy level, stress level, physical fitness and emotional wellness of the specific user (i.e., the second subset includes a selected number of elements). On page 12, lines 24-25, DiCanio teaches that this feature is beneficial for improving the objectivity and accuracy of the evaluation system.).
Therefore, it would have been obvious to one of ordinary skill in the art of computer aided diagnostic systems and methods at the time of the effective filing date of the claimed invention to modify the diagnostic system taught by Kawagishi, to incorporate a step and feature directed to a subset of data including a selected number of elements, as taught by DiCanio, in order to improve the objectivity and accuracy of the evaluation system. See DiCanio, p. 12, lines 24-25. See also MPEP § 2143 G.
		- Further, in analogous art of computer aided diagnostic systems and methods, Lee teaches a system, wherein:
			- the first subsets having largest values of the first influence and the second influence (as described in claims 1, 15, and 16) (Lee, paragraphs [0003] and [0035]; Paragraph [0035] teaches that the disease-specific model produces a final set of independent severity variables (i.e., the first subset) that have the most influence in determining the composite outcome (i.e., the subset includes the largest values of the first influence and second influence).  Paragraph [0003] teaches that this feature is 
	Therefore, it would have been obvious to one of ordinary skill in the art of computer aided diagnostic systems and methods at the time of the effective filing date of the claimed invention to further modify the diagnostic system taught by Kawagishi, as modified in view of DiCanio, to incorporate a step and feature directed to including the largest influences in a subset, as taught by Lee, in order to help health care providers understand and identify processes or health care behaviors that lead to an overall improvement in applied health care. See Lee, paragraph [0003]. See also MPEP § 2143 G.
 
	Regarding claim 2,
		- The combination of: Kawagishi, as modified in view of: DiCanio and Lee, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- Kawagishi further teaches a system, wherein execution of the program further causes the system to execute:
			- determining that, when the first influence of one of one of the elements is larger than the second influence of one of the first subsets, the one of the elements is displayed (Kawagishi, paragraph [0074]; Paragraph [0074] discloses that in step S205, all the inference results A1 to An are displayed.  However, only an inference result with the highest posteriori probability (i.e., the result with the greatest influence on the diagnosis) may be displayed.).
	The motivation and rationale to modify the diagnostic system taught by Kawagishi, in view of: DiCanio and Lee, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 3,
		- The combination of: Kawagishi, as modified in view of: DiCanio and Lee, teaches the limitations of claim 2 (which claim 3 depends on), as described above.
		- Kawagishi further teaches a system, wherein execution of the program further causes the system to execute:
			- determining that the one of the first subsets not be displayed (Kawagishi, paragraph [0074]; Paragraph [0074] teaches that in step S205, all the inference results A1 to An are displayed.  However, only an inference result with the highest posteriori probability may be displayed (i.e., any subset that does not have the highest probability in the inference results will not be displayed).).
	The motivation and rationale to modify the diagnostic system taught by Kawagishi, in view of: DiCanio and Lee, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 4,
		- The combination of: Kawagishi, as modified in view of: DiCanio and Lee, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- Kawagishi further teaches a system, wherein execution of the program further causes the system to execute:
			- displaying one of the first subsets that has not been determined as one of the second subset, in response to an input operation (Kawagishi, paragraph [0074]; Paragraph [0074] discloses that in step S205, all the inference results A1 to An are displayed.  However, only an inference result with the highest posteriori probability may be displayed.  Alternatively, only some inference results may be displayed.  In this case, the user may determine the number of inference results to be selected (i.e., by input into an input operation).  In addition, inference results with posteriori probabilities exceeding a threshold, for example, posteriori probabilities equal to or more than 30%, may be displayed (i.e., subsets that are not determined to have the highest probability in the inference results may also be displayed based on user input).).
	The motivation and rationale to modify the diagnostic system taught by Kawagishi, in view of: DiCanio and Lee, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 5,
		- The combination of: Kawagishi, as modified in view of: DiCanio and Lee, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Kawagishi further teaches a system, wherein: 
			- each of the first subsets has only one element (Kawagishi, FIGS. 4B-6; In Figures 4B, 5, and 6, each state for the pieces of evidence (e.g., “boundary”, “abnormality type”; “size of nodus”; etc.) (i.e., first subsets) has at least 1 element in the first subset that corresponds to at least 3 elements in each second subset which contribute to a probability of 100% for that category state.  For example, in Figure 4B, the category state of “Boundary” (i.e., a first subset) is 1 element in the first subset, which refers the elements of “Clear 17.2%”; “Intermediate 22.6%”; and “Unclear 60.2%” in the second subset.  All of the first subsets contained within Figures 4B-6 have one element.).
	The motivation and rationale to modify the diagnostic system taught by Kawagishi, in view of: DiCanio and Lee, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 6,
		- The combination of: Kawagishi, as modified in view of: DiCanio and Lee, teaches the limitations of claim 5 (which claim 6 depends on), as described above.
		- Kawagishi further teaches a system, wherein execution of the program further causes the system to execute:
			- determining that, when (1) a first subset among the first subsets has an influence larger than the influence of a second subset among the second subsets and (2) the first subset having the influence larger than the influence of the second subset is included in the second subset, the first subset with the larger influence be displayed and the second subset with the smaller influence not be displayed (Kawagishi, paragraph [0074]; Paragraph [0074] teaches that in step S205, all the inference results A1 to An are displayed.  However, only an inference result with the highest posteriori probability may be displayed (i.e., any subset that does not have the highest probability in the inference results will not be displayed).  This disclosure also anticipates “displaying the first subset with the largest influence, and not displaying a second subset with a smaller influence”, as described in the claimed invention.).
	The motivation and rationale to modify the diagnostic system taught by Kawagishi, in view of: DiCanio and Lee, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686